Citation Nr: 9922804	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation greater than 60 percent for 
ischemic heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941.  He was in beleaguered status from December 
1941 to April 1942.  He was a prisoner of war (POW) from 
April 1942 to September 1942.  He was in no casualty status 
from September 1942 to August 1945.  He was in regular 
Philippine Army from August 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for ischemic heart disease, as a residual 
of beriberi and assigned a 30 percent disability rating, 
effective November 14, 1996.

In June 1998, the veteran testified before a hearing officer.  
The hearing transcript is of record.  At the hearing, the 
veteran indicated that he no longer wished to pursue his 
claim of entitlement to an increased evaluation for malaria 
if his "other claim" is fully granted.  Furthermore, 
according to the hearing transcript, it is unclear whether 
the veteran is still pursuing a claim as to intestinal 
parasitism with anemia and/or malnutrition.  These matters 
are referred to the RO for any action deemed appropriate. 

In a September 1998 hearing officer decision, the hearing 
officer increased the veteran's disability rating for 
ischemic heart disease to 60 percent.  The Board notes that a 
higher schedular evaluation for this disability is possible; 
therefore, the issue of entitlement to an increased rating is 
presently before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In a January 1999 statement, the veteran expressed 
disagreement with the effective date for the grant of service 
connection for ischemic heart disease and denial of a total 
disability rating based on individual unemployability.  In 
March 1999, the RO issued a statement of the case pertinent 
to the issues of an earlier effective date for the service 
connected ischemic heart disease and a total disability 
rating based on individual unemployability.  The Board notes 
that there is no substantive appeal of record as to these 
matters and they are not yet ripe for appellate review.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's ischemic heart disease is manifested by 4 
metabolic equivalents (METS) and precludes him from more than 
light manual labor, but not more than sedentary employment.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
ischemic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (before and after January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service records do not reflect the presence of a 
cardiovascular disease.  A VA examination report, dated in 
January 1997 included a final diagnosis of arteriosclerotic 
heart disease with atrial fibrillation.  It was noted that 
there was average ventricular response and that there was no 
residual evidence of beriberi, dysentery, and avitaminosis.

According to a January 1997 POW protocol examination report, 
the veteran had a stroke in 1989.  The veteran related a 
history of beatings and swelling of the joints as a POW.  An 
accompanying electrocardiogram report shows a diagnosis of 
atrial flutter/fibrillation with average ventricular 
response.  An x-ray report of the chest shows impressions of 
moderately advanced bilateral pleuroparenchymal disease, 
etiology and activity undetermined, with pulmonary emphysema 
and arteriosclerosis.  

In December 1997, the veteran presented himself for a VA 
examination.  The veteran reported feeling dizzy and fatigued 
when he walked more than two meters.  He also stated that he 
had vague chest discomfort at rest and at ordinary effort.  
On physical examination, the examiner noted an irregular 
heart rhythm; the onset of which was unknown.  There was no 
evidence of murmurs, thrills, or congestive heart failure.  
The diagnoses were arteriosclerotic heart disease, atrial 
fibrillation, and pulmonary infiltrates with emphysema.  It 
was noted that ordinary activities were feasible, but that 
the condition of the veteran's heart and lungs affected his 
chances to obtain gainful employment.  An accompanying 
electrocardiogram report shows a diagnosis of atrial 
fibrillation with average ventricular response.

According to his March 1998 statement, the veteran indicated 
that he could not perform any manual labor, light labor, or 
any other movements.  He also reported that his disability 
warrants a 60 percent disability rating or higher. 

According to a May 1998 hospital report, the veteran was 
admitted with reported complaints of a productive cough with 
yellow phlegm.  The admission and final diagnosis was 
pulmonary tuberculosis.  

In June 1998, the veteran presented himself for a VA 
examination.  The report notes that the veteran's activities 
were limited due to dizziness and leg pain.  However, it was 
noted that the veteran could walk a two-meter distance to the 
bathroom with assistance.  The veteran indicated that he lied 
down most of the time.  The veteran did not complain of 
angina.  On physical examination, there was no evidence of 
murmurs, thrills, or congestive heart failure.  The diagnosis 
was arteriosclerotic heart disease.  The examiner noted that 
the veteran's heart was not in failure and that atrial 
fibrillation reverted to sinus rhythm.  While the veteran's 
activities were limited by his dizziness, the examiner noted 
that, based on current findings, the veteran was able to do 4 
METS.

At his June 1998 hearing, the veteran testified that he would 
be satisfied with a 60 percent disability rating, however, he 
would be more satisfied with a 100 percent evaluation based 
on him being totally unemployable.  

In a September 1998 hearing officer decision, the hearing 
officer increased the veteran's disability rating for 
ischemic heart disease to 60 percent, effective November 14, 
1996.  


Analysis

Initially the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, the Board will review and consider all 
evidence of record.

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998.  62 Fed. Reg. 65207 
(December 11, 1997).  The United States Court of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In this case, the record reflects that the RO received the 
veteran's original claim in November 1996.  Therefore, the 
claim for an increased rating must be considered in light of 
both the old and new ratings criteria.

The old ratings criteria provided compensable ratings for 
arteriosclerotic heart disease, more than six months after 
acute illness, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded (100 percent); following 
typical history of acute coronary occlusion or thrombosis or 
with history of substantiated repeated anginal attacks, more 
than light manual labor is precluded (60 percent); and 
following typical history of acute coronary occlusion or 
thrombosis or with history of substantiated anginal attacks, 
ordinary manual labor feasible (30 percent).  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (prior to January 12, 1998).  

Under the old criteria, the Board finds that an evaluation 
greater than 60 percent is not warranted.  The Board notes 
that there is no competent medical evidence of congestive 
heart failure or angina on moderate exertion.  While the 
veteran complained of vague chest discomfort in December 
1997, the veteran, at his most recent VA examination, did not 
complain of angina.  Moreover, there is no competent medical 
evidence that shows that the veteran is precluded from more 
than sedentary employment.  The June 1998 examiner noted that 
the veteran's activities were limited, but did not indicate 
that he was totally precluded from engaging in activities.  
He was limited in how far he could walk due to weakness and 
leg pains.  Based upon the entire record, the Board finds 
that the veteran's disability precludes him from doing more 
than light manual labor, but he is not limited to sedentary 
activity.  Accordingly, a rating higher than 60 percent is 
not warranted under the ratings criteria in effect prior to 
January 12, 1998.

The new ratings criteria provides compensable ratings for 
coronary artery disease with chronic congestive heart 
failure, or when workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent (100 percent); with more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METS, but no more than 5 METS, which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent).  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (after January 12, 1998).  It is noted that one MET 
is the energy cost of standing quietly at rest and represents 
the oxygen uptake of 3.5 millimeters per kilogram of body 
weight per minute.  38 C.F.R. § 4.104.

Under the new criteria, the Board finds that an increased 
rating for ischemic heart disease is not warranted. As noted 
above, recent medical evidence includes no evidence of 
congestive heart failure.  The Board recognizes the veteran's 
complaints of dizziness, general malaise, and body aches, 
however, the diagnoses of the June 1998 VA examination 
included a finding of 4 METS, which represents no more than a 
60 percent disability rating under the new criteria.  
Therefore, the Board finds that an increased rating is not 
warranted under the new ratings criteria.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no provision upon which to assign a 
rating higher than 60 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).  Based upon 
the evidence of record, the Board finds that the heart 
disease symptoms do not more nearly approximate the criteria 
for a higher rating.  The Board has also considered the 
doctrine of reasonable doubt Pursuant to 38 C.F.R. § 4.3 
(1998), but finds it inapplicable as the preponderance of the 
evidence is against the claim.  



ORDER

Entitlement to an evaluation greater than 60 percent for 
ischemic heart disease is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

